Exhibit 10.3

 

American BriVision (Holding) Corporation Employment Agreement

 

THIS AGREEMENT made as of the First day of February, 2016 , between American
BriVision (Holding) Corporation, a corporation incorporated under the laws of
the State of Nevada, U.S.A. , and having its principal place of business at
Taipei, Taiwan Republic of China ROC (the "Employer"); and Fan-Ling (Kira)
Huang, (the "Employee"). WHEREAS the Employer desires to obtain the benefit of
the services of the Employee, and the Employee desires to render such services
on the terms and conditions set forth. IN CONSIDERATION of the promises and
other good and valuable consideration (the sufficiency and receipt of which are
hereby acknowledged) the parties agree as follows:

 

1. Employment

 

The Employee agrees that at all times faithfully, industriously, and to the best
of skill, ability, experience and talents, perform all of the duties required of
job position. In carrying out these duties and responsibilities, the Employee
shall comply with all Employer policies, procedures, rules and regulations, both
written and oral, as are announced by the Employer from time to time. It is also
understood and agreed to by the Employee that his assignment, duties and
responsibilities and reporting arrangements may be changed by the Employer in
its sole discretion without causing termination of this agreement.

 

2. Position

 

Title as Chief Financial Officer, the Employee is required to perform duties and
undertake the following responsibilities in a professional manner.

 

(a) – Report all the financials related matters to Company Board of Directors.

 

(b) – Develop financial planning and oversee tax reporting activities.

 

(c) – Monitor and submit all required reports to SEC on timely basis.

 

(d) – Plan and oversee annual budgets.

 

(e) – Other duties as may arise from time to time and as may be assigned to the
employee.

 

3. Compensation

 

(a) As full compensation for all services provided the employee shall be paid at
the rate of USD 4,500 per month. Such payments shall be subject to such normal
statutory deductions by the Employer.

 

(b) Additional bonus calculations or stock options issuance will be determined
regularly by Board of Directors.

 

(c) The salary mentioned in paragraph 3 (a) shall be review on an annual basis.

 



 

 

 

(d) All reasonable expenses arising out of employment shall be reimbursed
assuming same have been authorized prior to being incurred and with the
provision of appropriate receipts.

 

4. Vacation

 

The Employee shall be entitled to vacations in the amount of 3 weeks per annum.

 

5. Benefits

 

The Employer shall at its expense provide the Employee with the Health Plan that
is currently in place or as may be in place from time to time.

 

6. Probation Period

 

It is understood and agreed that the first thirty days of employment shall
constitute a probationary period during which period the Employer may, in its
absolute discretion, terminate the Employee's employment, for any reason without
notice or cause.

 

7. Performance Reviews

 

The Employee may be provided with a written performance appraisal at least once
per year and said appraisal will be reviewed at which time all aspects of the
assessment can be fully discussed.

 

8. Termination

 

(a) The Employee may at any time terminate this agreement and his employment by
giving not less than three weeks written notice to the Employer. (b) The
Employer may terminate this Agreement and the Employee’s employment at any time,
without notice or payment in lieu of notice, for sufficient cause. (c) The
Employer may terminate the employment of the Employee at any time without the
requirement to show sufficient cause pursuant to (b) above, provided the
Employer pays to the Employee an amount as required by the government
legislation as may be in effect at the time of termination. This payment shall
constitute the employees entire entitlement arising from said termination. (d)
The employee agrees to return any employer property at the time of termination.

 

9. Laws

 

This agreement shall be governed by the laws of the State of Delaware.

 

10. Entire Agreement This agreement contains the entire agreement between the
parties, superseding in all respects any and all prior oral or written
agreements or understandings pertaining to the employment of the Employee by the
Employer and shall be amended or modified only by written instrument signed by
both of the parties hereto.

 

11. Severability The parties hereto agree that in the event any article or part
thereof of this agreement is held to be unenforceable or invalid then said
article or part shall be struck and all remaining provision shall remain in full
force and effect.

 



 2 

 

 

IN WITNESS WHEREOF the Employer has caused this agreement to be executed by its
duly authorized officers and the Employee has set his hand as of the date first
above written.

 

SIGNED, SEALED AND DELIVERED in the presence of:

 



    Fan Ling (Kira) Huang           /s/ Kira Huang       Signature of Employee  
    American BriVision (Holding) Corporation           /s/ Eugene Jiang  

 

By: Eugene Jiang     CEO  

 

  

 

3



 

